Citation Nr: 1447755	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral arm eczema.

3.  Entitlement to an initial compensable rating for reflex sympathetic dystrophy with neuritis of the left groin.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran entitlement to service connection for right shoulder strain, bilateral arm eczema and sympathetic dystrophy with neuritis of the left groin.  

The Board notes that the Veteran was granted service connection for urinary frequency in a January 2013 rating decision.  Therefore, this issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability has shown limitation of motion of the arm to shoulder level.  

2.  The Veteran's right shoulder disability is manifested by pain and limitation of range of motion.

3.  The Veteran's eczema is manifested by pain, itchiness, shedding and crusting, occurring at various points on his body, including his arms and hands.  His eczema has not required systemic treatment during the course of his appeal, or been shown to cover 20 to 40 percent of either the exposed areas or the entire body.  

4.  The Veteran's groin dystrophy with neuritis has not been manifested by severe paralysis of the ilioinguinal nerve.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no greater, for right shoulder strain have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.59, 4.71a, Diagnostic Code 5003, 5201 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral arm eczema have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2013).

3.  The criteria for a compensable rating for sympathetic dystrophy with neuritis of the left groin have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.115b, 4.124a, Diagnostic Codes 7521, 7522, 8630, 8730 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for increased initial ratings for right shoulder strain, bilateral arm eczema and dystrophy of the left groin with neuritis are downstream issues from a rating decision dated in January 2011 and February 2012, which initially established service connection for these disabilities and assigned the initial ratings and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for tendinopathy, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in August 2010 and May 2013, which describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran has suggested that his eczema VA examination in May 2013 was inadequate; arguing in a May 2013 statement that the examiner failed to assess what percentage of his body was affected by his skin condition.  The Board has reviewed the Veteran's contentions and appreciates his taking the time to explain his concern.  However, ultimately, the Board concludes that the 2013 VA skin examination was fully adequate for rating purposes.  While the Veteran maintains that his hands were not specifically examined, it is noted in the examination report that there Veteran's skin condition did not impact his exposed areas.  As such, it would appear clear that the examiner considered the visible coverage of his skin condition.  Moreover, while the Veteran suggests that a higher rating is warranted, he has not actually asserted that his skin condition impacts an area sufficient to support a higher rating.  Additionally, the findings in the 2013 VA examination report are consistent with the findings at the earlier VA examination in 2010 and in the Tricare treatment records, and the Veteran has not alleged worsening and has acknowledged on several occasions that his skin condition is well-controlled.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).   

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Right Shoulder Strain

The Veteran has asserted in his notice of disagreement and VA Form 9 that his right shoulder strain warrants a rating in excess of ten percent.  He claims that his disability is characterized by pain and limitation of motion.  The Board notes that the Veteran is right-handed and therefore is entitled to the major rating of the Diagnostic Codes.

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 40 percent evaluation is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level.  Motion of the arm of the major extremity limited to the shoulder level warrants a 20 percent rating.  Diagnostic Code 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I. 

In August 2010, the Veteran underwent a VA examination of his right shoulder.  At that examination the Veteran reported that he had had three surgeries on his right shoulder, beginning in December 2000.  He reported that he had a diagnosis of impingement syndrome and degenerative joint disease of the right shoulder.  The pain in his upper back and shoulder blade area was separate and distinct from his right shoulder pain.  Upon examination, the examiner noted that the Veteran had tenderness to palpation of his right shoulder.  The examiner diagnosed him with recurrent strain of the trapezius and rhomboid musculature bilaterally with paraspinous spasm. 

An August 2010 X-ray of the Veteran's right shoulder revealed that the Veteran had had a previous lateral osteotomy of the clavicle; the glenohumeral joint of the shoulder was unremarkable.  

The Veteran was treated at the Reynolds Army Community Hospital in 2011 for his right shoulder strain.  Specifically, the examining physician noted that the Veteran had clavicle instability and right rotator cuff instability.  The Veteran had a range of motion of his right shoulder with forward flexion at 160 degrees, abduction at 110 degrees, external rotation at 10 degrees and internal rotation at 10 degrees. 
In March 2011 the Veteran submitted a detailed notice of disagreement of the 10 percent evaluation assigned for his right shoulder strain.  He wrote at length about his right shoulder surgeries, in addition to his treatment for his shoulder during service.  He specifically noted that he was not injured during physical training in 2000, but that he had been having shoulder pain since 1999.  He further stated that he believed his injury was caused by the wear and tear of his Army life, based on a series of events conducted over his 10 years of service.  

In July 2011 the Veteran received treatment also at the Reynolds Hospital for his right shoulder pain.  He received steroid shots for the pain, and reported that he was having recurring spasm in his back.  

In May 2013 the Veteran was afforded another VA examination of his right shoulder.  At that examination, the Veteran reported having shoulder pain since the year 2000 after lifting heavy weights at training.  He reported that pain became severe enough to require surgery in 2001, and that as the pain continued he needed two more surgeries following his first surgery.  He noted that following his last surgery in 2004 the surgeon told him that too much bone had been resected and that nothing further could be done for his shoulder.  He noted that since then he had been dealing with constant pain.  He stated he was not using pain killers on a regular basis, and that he would rarely take Tylenol.  He reported flare ups impacting the function of his right shoulder.  His range of motion measured as follows: his flexion ended at 110 degrees, with painful motion beginning at 100 degrees.  His abduction ended at 95 degrees, with painful motion beginning at 90 degrees.  The Veteran had functional loss and functional impairment of his right shoulder, specifically less movement than normal and pain on movement.  The examiner did not report ankylosis of the Veteran's shoulder joint and noted that the empty can and external rotation strength tests were negative.  However, the Veteran's Hawkins' Impingement and lift-off subscapularis tests were positive.  The Veteran noted that he had constant pain and reduced range of motion of his right shoulder.  The examiner noted that the Veteran's right shoulder disability affected his ability to work; specifically, he was unable to do any activity involving pushing, pulling and lifting any weight.  

As noted above, the Veteran is currently in receipt of a 10 percent rating for his right shoulder strain.  His right shoulder strain is evaluated pursuant to Diagnostic Codes 5201-5024.  Pursuant to this provision, disabilities assigned a Diagnostic Code of 5024, are to be rated as degenerative arthritis based on limitation of motion of the affected part.  38 C.F.R. § 4.71a., Diagnostic Code 5024.  Degenerative arthritis is governed by Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, the affected joint is evaluated based on the limitation of motion provisions for that joint, in this case Diagnostic Code 5201 governing the shoulder.  Diagnostic Code 5003 also provides that a 10 percent rating is applicable for painful motion that is not compensable under the limitation of motion provisions for the affected part if there is objective x-ray evidence of arthritis.  

A review of the evidence as reported above indicates that a rating in excess of 10 percent is warranted under Diagnostic Code 5201.  While the Veteran has consistently demonstrated range of motion in his right shoulder beyond 90 degrees, the Board ultimately finds that when contemplating functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 the range of motion of his right shoulder is effectively limited to shoulder level.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, there is evidence that the Veteran's right shoulder disability is manifested by limitation of motion at shoulder level, as he reported at his May 2013 examination that he could not move his shoulder past shoulder level.  On physical examination, the examiner found that the range of motion of in the Veteran's right shoulder became painful at 90 degrees, which is shoulder level.

However, the evidence does not show that range of motion has been further limited, as to warrant a rating in excess of 20 percent.  There has been no allegation to the contrary.

The schedular rating criteria provide several additional Diagnostic Codes for rating the shoulder that include schedular ratings in excess of 20 percent, but there is no allegation in this case of impairment of the humerous or ankylosis in the right shoulder.  As such, Diagnostic Codes 5200 and 5202 are not applicable.

The Board also notes the Veteran's assertion that a 20 percent rating is warranted for impairment of the clavicle.  However, as the Veteran has already been assigned a 20 percent rating, this issue need not be discussed at this time, as the applicable case law explains that only one rating is available for a shoulder disability.  See Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  Moreover, given that the Veteran's right shoulder was resected, it is unclear how there would be dislocation, nonunion, or malunion.

As described, a 20 percent schedular rating for the Veteran's right shoulder is granted.

Increased Rating for Bilateral Arm Eczema

In a July 2010 pre-discharge claim, the Veteran sought service connection for eczema.  Service connection was granted by a January 2011 rating decision with a noncompensable rating assigned.  The Veteran appealed, and the rating for his skin condition was increased to 10 percent by a February 2012 rating decision as of the date of separation.  As such, the Veteran's skin condition has been at 10 percent for the entirety of the appeal period.  The Veteran appealed the evaluation of 10 percent, asserting his disability warranted a higher rating.

Specifically, the Veteran argued in his substantive appeal that his exposed areas equaled 20 percent, and that based on this percentage his disability rating should have been increased from 10 to 30 percent.  He asserted that his treatment records showed that the eczema covered 30 percent of his left hand and 5-20 percent of his right hand, which he suggested was sufficient to support a higher rating.  He felt that a 10 percent skin disability rating should have been warranted for his right and a separate 30 percent rating for his left hand.

The Board has carefully reviewed the Veteran's contentions and fully acknowledges the complexity of the VA disability system.  As such, the Board will endeavor to clearly articulate the reasons for its decision.  As an initial point, as will be discussed, separate ratings are not available for a skin condition that impacts multiple extremities.  Rather, the rating that is provided assesses the amount of either the exposed areas that are covered (i.e. hands, arms, face, neck etc.) or the amount of the entire body that is covered (taking into account areas such as the chest, groin, etc.).  Thus, the applicable rating criteria simply do not provide for multiple ratings as the Veteran has requested.

Specifically, the rating for the Veteran's eczema was assigned pursuant to Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent evaluation is assigned when dermatitis or eczema covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during a 12-month period. 

A 30 percent evaluation is assigned for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  

A 60 percent evaluation is assigned for when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or when constant or near- constant systemic therapy is required during a 12-month period.

The coverage of the Veteran's skin condition has been evaluated on several occasions.  

At a VA examination in August 2010, the examiner noted that the Veteran's skin disease involved his hands and feet, but did not include the face, neck, or head.  The claimant reports the location is on the entire hand.  The Veteran denied having undergone any treatment over the previous 12 months.  On physical examination, the examiner found that skin lesions impacted 0 percent of the exposed areas and less than 1 percent of the whole body.  He added that the skin lesions were not associated with systemic disease. 

The Veteran has submitted tricare records from February 2011 which specify that he experienced from dyshidrotic eczema of his left and right arms, and that the eczema affected 6-20 percent of his right and left hands and 0-5 percent of his entire body.  The doctor noted that the Veteran did not require systematic therapy such as corticosteroids or other immunosuppressive drugs.  In March 2011, the eczema was noted to cover 21-40 percent of his left hand and 6-20 percent of his right hand, but still covered only 0-5 percent of his entire body and did not require systemic therapy.

In the Veteran's March 2011 notice of disagreement he stated that his left and right arms, including his left and right hands were affected by his eczema.  He noted that his eczema would flare up and heal at various times since he was diagnosed in May 2001.  He further reported that when his eczema flared up it caused his skin to become crusty and to flake and peel.  He also noted that the skin would become dry, crack and bleed.  He stated that for 5 years prior to March 2011 he had been using extra emollient night cream, as it would take the itching and the burning away.  
In May 2012, the Veteran was treated at the Laton Outpatient Center (OPC) for his eczema.  He complained that he had blisters on his hands, and that the blisters were filled with pus.  He noted that he used topical steroids including clobetasol foam to treat it.  However, the Veteran did not specifically assert that his skin condition covered either 20 to 40 percent of the entire body or 20 to 40 percent of his exposed areas.

In December 2012, it was noted at a dermatology consult that the Veteran's skin condition was completely controlled with clobetasol foam.

In May 2013 the Veteran was afforded an examination for his skin condition which led to a diagnosis of dyshidrotic eczema.  The Veteran reported his continued use of clobetasol foam, a topical steroid, and reported that he had used it for six weeks or more in the twelve months prior to the examination, but not constantly.  The Veteran noted that he had not had any debilitating episodes in the twelve months prior to the examination due to his eczema.  He further noted that his skin condition would affect his ability to work, if he ever wanted to engage in a career where he had to submerge his hands in water.  The examiner was asked what the coverage of the Veteran's skin condition was both in terms of exposed body, and total body area, but the examiner found no visible skin conditions.

As discussed above, the Veteran's service-connected eczema has already been assigned a 10 percent rating throughout the appellate period.  As such, in order for a higher rating to be assigned, the evidence of record must at least demonstrated that his eczema more closely approximated coverage of 20 to 40 percent of his entire body; 20 to 40 percent of exposed areas; or that systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.

As noted, at the Veteran's most recent VA examination his skin condition was not shown to impact any of either his exposed areas or total body area.  Earlier examinations also consistently found that less than five percent of the Veteran's entire body was impacted.  With regard to the exposed areas, at earlier examinations, the Veteran's skin condition was found to impact at most 6-20 percent of his right hand and 20-40 percent of his left hand.  However, even accepting those measurements as accurate, the Board notes that the hands are but one component of the exposed areas which would also include at the very least the head, face, and neck, none of which were impacted.  As such, even if it included 40 percent of one hand, this would likely constitute less than 20-40 percent of his exposed areas in their entirety.  As such, the lone finding in a Tricare record that the Veteran's skin condition impacted 20-40 percent of his left hand is not found to support the assignment of a rating in excess of 10 percent.  Such a conclusion is also supported by the VA examination in August 2010 which found that the skin lesions impacted 0 percent of the Veteran's exposed areas.

As such, the criteria for a rating in excess of 10 percent have not been met based on coverage.  There is also no showing that systemic treatment was required to treat his skin condition.  For example, the 2011 treatment reports and May 2013 examination report noted that the Veteran was prescribed to topical ointment or topical corticosteroid to treat his skin condition.  The Board acknowledges that corticosteroids are specifically listed in the schedular rating criteria.  However, compensable ratings are limited to situations when the corticosteroid is a systemic treatment.  As such, the fact that the Veteran treated his skin conditions with a corticosteroid does not mandate an increased rating as it was not systemic treatment, but rather was topical treatment.  

The schedular rating criteria governing the Veteran's skin condition provide that a skin condition may alternatively be rated under Diagnostic Codes 7800-7805 based on scarring.  However, it is not shown that the Veteran's service connected skin condition has left residual scarring.  As such, it is more favorable to rate the Veteran based on the coverage of his skin condition.

Therefore, in light of the Veteran's assertions regarding the required treatment of his eczema, the Board finds that the evaluation assigned to this service-connected disability should be not be increased to 30 percent, based on the evidence of record 

With regard to assigning a rating in excess of 30 percent, the Board notes that the rating criteria for such a higher rating requires coverage greater than that required for a 30 percent rating or the use of systemic treatment for a greater period of time.  Essentially, to warrant a rating in excess of 30 percent, the Veteran would have to first show that he met the criteria for a 30 percent rating, which as has been explained, the evidence does not show.  Therefore, an evaluation in excess of 30 percent is not warranted.  
In reaching this conclusion, the Board has also considered the possibility of flare-ups, noting that skin conditions may be intermittent.  However, here, the Veteran has indicated throughout his appeal that his skin condition is well-controlled. 

In summary, the Board concludes that the evidence does not support a rating in excess of 10 percent for the entire period of time on appeal for the Veteran's bilateral eczema.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application as there is no showing of any period of distinct worsening.  Hart, supra.

Increased Rating for Dystrophy of the Left Groin with Neuritis

In an August 2011 notice of disagreement the Veteran asserted that he was entitled to a compensable rating for his left groin dystrophy with neuritis because he suffered from impairment in motor function, trophic changes and sensory disturbances including decreased and painful motion, left groin pain with movement of his left leg and a limitation of motion of his left leg due to pain, fatigue and weakness as a result of his left groin condition.    

The rating for the Veteran's left groin dystrophy with neuritis was assigned pursuant to Diagnostic Code 7338 and Diagnostic Code 8630, hyphenated as 7338-8630. Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated. Id.

The Veteran's groin disability is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.114, 4.124a Diagnostic Code 7338-8630.  Diagnostic Code 7338 refers to inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion and inguinal hernia that is not operated, but is remediable, is rated as noncompensably disabling.  Postoperative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated as 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated as 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60 percent disabling. 

Diagnostic Code 8630 pertains to neuritis of the ilioinguinal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

In August 2010, the Veteran was afforded a VA examination for his dystrophy with neuritis.  At that examination he reported that his condition had existed since October 2007, and that it affected the left side of his pelvic area and his scrotum.  He reported that due to the nerve disease, there existed tingling, numbness and pain.  However, upon physical examination, there was no abnormal sensation, anesthesia, or weakness or paralysis of the affected areas.  The Veteran denied receiving any treatment for his condition, and he reported this disability did not affect his work.  

In February 2011 the Veteran was treated for his left groin.  He reported experiencing pain in his left pelvic area, and the examiner noted that there appeared to be impairment of motor function such as decreased reflex, muscle atrophy, fasciculation, weakness, paralysis and/or bladder and bowel problems.  He reported left groin pain with movement of his left leg.  

In May 2013 the Veteran was afforded a VA examination with regard to his left groin.  At that examination the Veteran reported that he was diagnosed with neuralgia of his left ilio-inguinal nerve post left inguinal hernia repair surgery in 2008.  The examiner noted that the Veteran had no paresthesias or dysesthesias in his lower left extremity due to his nerve condition, and had only mild numbness in his lower left extremity.  The examiner also noted that the Veteran had moderate intermittent pain and mild constant pain in his lower left extremity.  The examiner specifically found after reviewing the Veteran's symptomatology and physically examining him that the Veteran's experienced incomplete paralysis of the left ilio-inguinal nerve that was mild in nature.  The examiner also commented that the Veteran's left inguinal nerve had a reduced touch sensation in its distribution, but that there were no signs of sympathetic dystrophy present.  The examiner noted that the Veteran's left groin disability affected his ability to work by causing shooting pains in the left ilio-inguinal nerve.  This pain prevented him from performing any physical activities involving his lower extremities.  The examiner also noted that the Veteran's disability would affect his ability to work.  

As the symptomatology is substantially similar throughout the appeal period, the Board finds that the Veteran's ilio-inguinal nerve entrapment is more closely approximate to mild to moderate paralysis of that nerve throughout the appeal period.  As will be explained below, the Board finds that the May 2013 examiner's report was probative in reporting that the Veteran had incomplete and mild paralysis of his left ilio-inguinal nerve.  The Board, therefore, finds that an assignment of a 10 percent evaluation throughout the appeal period for the ilio-inguinal nerve entrapment disability is not warranted, as the Veteran's paralysis has not shown to be severe to complete in nature, as the 2013 examination found the pain to be mild to moderate.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8630.  The Board acknowledges the Veteran's statements in his February 2012 VA Form-9 asserting that his left groin disability should be rated as severe or completely paralyzed according to Diagnostic Code 8630.  Specifically, the Veteran argued that because his neuritis was characterized by "organic" changes through loss of reflexes and constant pain, he is warranted a 10 percent rating.  The Veteran listed his impairments in detail in his VA-9, to include decreased reflex of the left groin, painful joint movement, limitation of function by pain, fatigue and weakness and lack of endurance.  He further reported that he had bladder and bowel problems which resulted in urinary frequency, difficulty urinating, painful ejaculation and numbness and tingling in the area.  

It is noted that the Veteran is already receiving a compensable schedular rating for urinary frequency, and has also received a compensable rating for painful scarring as a result of the surgery.

Despite the Veteran's assertions, the Board notes that the May 2013 VA examination report outweighs the Veteran's contentions.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's groin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's groin disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned noncompensable rating in effect during the appeal period.

In light of the above, the claim for a compensable schedular rating for the Veteran's groin disability must be denied for the period on appeal.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

Extraschedular Consideration

The Board has also considered whether these claims should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied with regard to the Veteran's right shoulder disability. The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as limitation of motion and pain.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule, which considers pain and how pain functionally limits the Veteran's range of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provides ratings on the basis of impairment to the shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201-5024.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With regard to the Veteran's groin issue, the schedular rating criteria provide that symptoms of the Veteran's nerve impairment should be considered in determining the appropriate severity of the disability.  As such, the schedular rating criteria have effectively empowered VA to consider all of the Veteran's complained of ilio-nerve related symptoms within the schedular rating discussion.  As such, the schedular rating criteria reasonably describe the Veteran's nerve disability and a referral is not warranted.

With regard to the Veteran's service-connected eczema of his bilateral arms, it could be argued that the schedular rating criteria do not adequately address the Veteran's symptomatology.  Specifically, the skin condition causes symptoms such as itching and flaking which are not discussed explicitly in the schedular rating criteria.  However, the Veteran has not been hospitalized for his skin condition, and it is not shown to have markedly interfered with his employment, hallmark signs of the need for extraschedular consideration.  The Veteran indicated that his skin condition would impact his employment only if he sought employment that would require the repeated submersion of his hands in water.  This is not seen as causing marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his right shoulder, his eczema or his groin disabilities on their own preclude gainful employment.  Therefore, the claim for TDIU has not been raised with regard to any of these issues.


ORDER

An initial rating of 20 percent, but no higher, for a right shoulder disability, subject to the statutes and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for bilateral arm eczema is denied.  

An initial compensable rating for reflex sympathetic dystrophy with neuritis of the left groin is denied.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


